Citation Nr: 1706184	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-24 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand for a new VA examination and opinion is necessary in this instance. The December 2015 VA opinion did not comply with the June 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2015, a VA examiner concluded that there was 0% likelihood that the Veteran's psychosis, NOS, and depression, NOS, were due to military service because these mental disorders were not diagnosed until 2000 and were not "within the required period of two years of service."  However, there is no requirement that the Veteran be diagnosed with psychosis within two years following separation from service to meet the criteria for service connection.  Rather, if psychoses ratable at 10 percent or more is shown within the one year following service separation, such creates a rebuttable presumption of service incurrence.  See 38 C.F.R. § 3.307, 3.309.  If psychoses is not established within one year following service separation, service connection may still be awarded when the facts, shown by evidence, establish that the Veteran's psychiatric disorder was incurred coincident with service.  See 38 C.F.R. § 3.303.  Moreover, the examiner did not discuss the Veteran's reported service stressors, and thus it does not appear that the examiner took into consideration the lay statements of record concerning service incurrence.  Other than noting the time lapse from service and the 2000 diagnosis, the examiner provided no rationale for the negative opinion reached.

In that regard, the Veteran contends that while he was stationed in Korea in 1976, he witnessed a fellow soldier hanging from a tree, dead.  He contends that one night, when going to get his mail, he witnessed another soldier stab himself repeatedly.  Because he was a medic, he had to help care for the wounded soldier.  The Veteran also contends that when he was stationed in Fort Jackson, South Carolina, in August 1974, a drill instructor would rape many of the soldiers and he was scared that the same would happen to him.  He and another serviceman stated that they witnessed the drill instructor slam one soldier's face into a water fountain. 

A March 2011 VA examination resulted in the opinion that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, he was diagnosed with depression and alcohol abuse (abstinent 24 years).  VA treatment records dated throughout the appeal period, and up until 2014, demonstrate an ongoing diagnosis of depression and psychosis.  With regard to those two diagnoses, such have been ongoing since at least February 1999, at which time the Veteran was experiencing visual and auditory hallucinations, suicidal ideation, and was feeling significant depression.  In September 2011, the Veteran reported that he was experiencing recurrent dreams regarding incidents that occurred while in service about three to four times per week.  It was discussed with the Veteran that he did not meet the criteria for a diagnosis of PTSD.  On December 2015 VA examination, the examiner diagnosed the Veteran with depression, NOS, and psychosis, NOS.

In light of the Veteran's report of numerous service stressors, the Board finds that a VA examination is necessary to determine whether the Veteran's other psychiatric diagnoses, depression and psychosis, were caused or aggravated by his service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder, to include depression and psychosis, was caused or aggravated by his service, to include the above-described service stressors of witnessing a soldier dead and hanging from a tree, witnessing a soldier stab himself repeatedly, and fearing sexual harassment by a drill sergeant, amongst any other stressor reported by the Veteran.

A complete rationale must be included for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

 2. Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




